DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1, 2, 17, 18, 20, 21, 23, 29, 53 and 55 are pending and presented for examination. Claims 1, 2 and 53 were amended, claim 54 cancelled, and claim 55 newly added via the instant amendment dated 27 January 2022 which is acknowledged and entered.

Response to Arguments
	Applicant’s remarks dated 27 January 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
	The rejection of claims 1, 2, 7, 10, 17, 18, 20, 21, 23, 29 and 53 under 35 U.S.C. 103 over Sharmila in view of Chambers is MAINTAINED and updated below.
	The instant traversal begins with “the fact that the GO produced by the most commonl used GO synthesis methods, Hummer’s method or modified Hummer’s method, which is utilized in the present application, cannot absorb microwaves because GO produced by such methods is electrically insulating . . . In contrast, Sharmila’s GO was synthesized using a totally differnet method (method of Tour), and the GO produced by this method is obviously capable of absorbing microwaves without an annealing reduction step.” (Remarks at 6-7). It is firstly unclear how the GO made by the Hummer’s method is wholly incapable of absorbing microwaves as evidenced by “Vacuum-assisted microwave reduction/exfoliation of graphite oxide and the influence of precursor graphite oxide” to Wong et al. (hereinafter, “Wong at __”) which sets froth immediate microwave treatment of both Hummer’s and 

The rejection of claims 1, 2, 17 and 23 under 35 U.S.C. 103 over Petersen in view of Wen is WITHDRAWN as the final oxygen content after microwave treatment in Wen is greater than 10% and there is no reasonable expectation of the combination of references resulting in an oxygen content of ~<5%.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 17, 18, 20, 21, 23, 29, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Sharmila in view of Chambers with Wong or “Reduced Graphene Oxide Obtained by Hummers and Marcano-Tour Methods: Comparison of Electrical Properties” to Boychuk et al. (hereinafter, “Boychuk at __”) as evidentiary references.
Regarding claims 1, 2, 23 and 53, Sharmila discloses a method of forming MW-rGO comprising:
a) Providing GO (Sharmila at 3616 R col which cannot absorb microwaves as evidenced by Wong. With respect to electrical insulation, Boychuk discloses conductivity well less than 1S/m between Hummer’s produced and Tour produced GO (Boychuk at 7321 L col details GO has electrical insulating properties and 7323 L col discloses how the conductivity trends with temperature); and

However, Sharmila does not expressly state an intermediate step of reducing the GO to obtain a reduced GO via microwaving at 20-1000 C in an inert atmosphere to allow further absorption to form the rGO.
Chambers in a method of forming rGO discloses application of annealing of rGO in Ar at 100, 200, 300, 600, etc. C for 8 minutes (Chambers at 720 R col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Sharmila in view of the annealing temperature and atmosphere of Chambers. The teaching or suggested motivation in doing so being controlling of product resistance (Chambers at “Table 8“). While the aspect of “to obtain reduced graphene oxide wherein the reduction of oxygen concentration is sufficient to allow microaves to be absorbed by the rGO” is not expressly stated, given application of the same heating in Ar for the same time, one of ordinary skill in the art would expect the same outcome absent evidence to the contrary though the Office cannot test for this. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))".
As to claim 17, Chambers discloses monolayer can be utilized (Chambers at 720 R col).
Regarding claim 18, FLG can be utilized (Sharmial at 3621 L col).
With respect to claims 20 and 21, epoxy composited with the rGO is utilized (Sharmila at 3622 R 

Turning to claim 23, microwave operates at 2.45GHz.
Turning to claim 55, Chambers discloses usage of Hummer’s method (Chambers at 720 R col).

Claims 1, 2, 17, 23, 29, 53 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen in view of Sharmila.
Regarding claims 1, 2, 17, 23, 29, 53 and 55, Petersen discloses a method of forming monolayer rGO (Petersen at “Abstract” & “Title”) comprising:
a) Providing oxygen intercalated graphene oxide (Petersen at 4840 R col which is made by the modified Hummer’s method so it fits the aspect of not being able to absorb microwaves, Id.);
b) Reducing the GO to obtained rGO wherein the reduction of oxygen concentration is sufficient to allow microwaves to be absorbed by the rGO (Id., deoxygenation occurs, “Table 1” of at least 0.1 if not 0.5 atomic %) via annealing for 30 minutes at 1000 C under Ar containing atmosphere. See supra regarding the annealing with respect to oxygen content for microwave absorption.
However, Petersen does not disclose subsequent microwave exposure to exfoliate and further reduce.
Sharmila discloses microwave application of rGO via microwave power at 2.45GHz in Ar (Sharmial at 3618 L col) to produce rGO having an oxygen content of 2.9 atomic % (Id.).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Petersen in view of the microwave treatment of Sharmila. The teaching or suggested motivation in doing so being simultaneous exfoliation and vast reduction in oxygen content in a fast manner (Sharmila at 3615 L col).
Concerning claims 20 and 21, both Sharmila and Petersen disclose the rGO can be utilized in ceramic/polymer devices (Sharmila at 3616 L col and Petersen at 4841 L col).
Claims 1, 2, 18, 20, 21, 23, 29, 53 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Wen in view of “Remarkable Conversion Between n- and p-Type Reduced Graphene Oxide on Varying the Thermal Annealing Temperature” to Tu et al. (hereinafter, “Tu at __”).
Regarding claims 1, 23, 53 and 55, Wen discloses a method of making reduced graphene oxide comprising:
a) Providing graphene oxide which cannot absorb microwaves (Wen at 72 L col which is prepared via modified Hummer’s method so this is considered to meet the “cannot absorb microwaves” requirement);
b) Partially reducing the GO (Id.); and
c) Microwave reducing the partially reduced GO via microwave application at 5.8 GHz to produce graphene oxide having a reduced oxygen content (Id.).
However, Wen does not expressly state thermal reduction/annealing (it teaches chemical) nor the final oxygen content of the rGO being ~<5 at.% oxygen.
Tu in a method of reducing GO made in a modified Hummer’s method (Tu at 7363 L col) at 250, 300, 350, 400, 500, 700, 800, or 1000 °C using a tubular furnace in a N2 atmosphere for 1 h. The thermal reduction results in reduction of the oxygen content to just more than 0.00% at 1000 C (Tu at “Figure 4c”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to substitute the chemical reduction of Wen for the thermal reduction of Tu. The teaching or suggested motivation in doing so being a higher C/O ratio and removal or control of functional group removal (Id.).
With respect to the final oxygen concentration being ~<5 at.%, given application of the same method and given that the O/C ratio after thermal annealing in Tu is so low, the microwave application would be expected to further lower this value though the Office cannot test for this. See MPEP 2112 V, 
As to claim 18, GO layers are disclosed (Wen at 75 L col).
As to claims 20 and 21, the rGO is used as an insulating material over polyimide film/copper (Tu at 7363 L col).
As to claim 29, microwave in inert atmosphere would be an obvious expedient to avoid unwanted oxidation.

Conclusion
Claims 1, 2, 17, 18, 20, 21, 23, 29, 53 and 55 are finally rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759